Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Diane Tso on 9/15/2021.
The application has been amended as follows: 
Claim 1. A method of enhancing harvesting of phages against a targeted host bacteria from a sample comprising phages, comprising culturing aliquots of said sample in a plurality of in vitro cultures comprising said targeted host bacteria in various concentrations of homogenates of mammalian organ, muscle, and bone. 
Claim 3. A method of identifying phages with enhanced propensity to infect and kill an infectious pathogenic bacteria in vivo, comprising:  
a. culturing the infectious pathogenic bacteria in a plurality of in vitro cultures  comprising various concentrations of homogenates of mammalian organ, muscle, and bone;  
b. culturing a sample comprising phages in said plurality of in vitro cultures from step a; and 
in vitro cultures to identify phages that can infect and kill the infectious pathogenic bacteria in vitro in said various concentrations of homogenates of mammalian organ, muscle and bone.
Claim 8. The method of claim 1 or claim 3, wherein the culturing is under further various conditions selected from the group consisting of temperature, time, osmotic pressure, pH, CO2 percentage, O2 percentage, nutrient concentration(s), carbon source(s), carbon source concentration(s), growth factor concentration(s), hormone concentration(s), in vitro culture surface characteristics, and concentration of inducer(s) of bacterial virulence factors. 
Rejoin claim 9. The method of claim 8, wherein the nutrients are selected from the group consisting of amino acids, carbohydrates, vitamins, and minerals. 
Cancel claims 16-20.
Claim 21. The method of claim 1 or claim 3, wherein the mammalian organ, muscle, and bone are from a mouse.  
Claim 22. The method of claim 1 or claim 3, wherein the various concentrations of homogenates of mammalian organ, muscle, and bone are 5-25% by weight of said plurality of in vitro cultures.
Claim 26. The method of claim 24, wherein said whole or fractionated mammalian serum is added to said plurality of in vitro cultures at a concentration of 0-15%.
Claim 27. The method of claim 26, wherein the concentration is 7.5%.
Claim 30. The method of claim 24, wherein said whole or fractionated mammalian plasma is added to said plurality of in vitro cultures at a concentration of 0-15%.
Claim 31. The method of claim 30 wherein the concentration is 7.5%.
Claim 33. The method of claim 24, wherein said whole mammalian blood is added to said plurality of in vitro cultures at a concentration of 0-15%.
Claim 34. The method of claim 33, wherein the concentration is 5%.
Claim 38. The method of claim 9, wherein the minerals are selected from the group consisting of iron and magnesium.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                       
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657